Appeal from an order of the County Court, Clinton County which denied a writ of error coram nobis. The application for this writ of coram nobis was made October 11, 1960. The papers purport to show that defendant’s counsel represented that promises of leniency were made by the sentencing Judge before defendant pleaded guilty. This is not enough to warrant a hearing. The brief filed by appellant in this court states that he personally had been promised by the District Attorney a shorter sentence if he made restitution and pleaded guilty. The record before us does not sustain this assertion in the brief. Nowhere do we find any affidavit by defendant that the District Attorney made such a promise or statement to him personally. Order unanimously affirmed, without prejudice to a further application to the County Court if appellant is so advised. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.